858 A.2d 1162 (2004)
Patricia DONAHUE and Madeleine F. Pierucci, Appellants
v.
PUBLIC SCHOOL EMPLOYEES' RETIREMENT SYSTEM OF THE COMMONWEALTH of Pennsylvania; Board of Trustees of the Public School Employees' Retirement System of the Commonwealth of Pennsylvania; State Employees' Retirement System of the Commonwealth of Pennsylvania, Board of Trustees of the State Employees' Retirement System of the Commonwealth of Pennsylvania, Honorable Barbara Hafer, Treasurer of the Commonwealth of Pennsylvania and Chair of the Board of Trustees of the Public School Retirement System of Pennsylvania, Nicholas J. Maiale, Chair of the Board of Trustees of the State Employees' Retirement System, Appellees.
Supreme Court of Pennsylvania.
September 22, 2004.

ORDER
PER CURIAM.
The Order of the Commonwealth Court is hereby AFFIRMED.